DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANTONIO E. WARD,
                              Appellant,

                                     v.

      IVANHOE ESTATES HOMEOWNERS ASSOCIATION, INC.,
                        Appellee.

                              No. 4D21-1779

                              [March 10, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE19-
022931 (09).

  David W. Rodstein and Robert R. Edwards of Miller, George & Suggs,
PLLC, Fort Lauderdale, for appellant.

  Paul J. Milberg of Milberg Klein, P.L., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.